194 Mich. App. 649 (1992)
487 N.W.2d 855
RILEY
v.
36TH DISTRICT COURT JUDGE
Docket No. 125161.
Michigan Court of Appeals.
Decided July 6, 1992, at 10:00 A.M.
Robert E. Riley, in propria persona.
*650 Frank J. Kelley, Attorney General, Gay Secor Hardy, Solicitor General, and Brian D. Devlin, Assistant Attorney General, for the defendants.
Before: BRENNAN, P.J., and MacKENZIE and T.M. BURNS,[*] JJ.
BRENNAN, P.J.
Plaintiff appeals as of right from a January 2, 1990, opinion and order imposing sanctions against him for interference with the entry of the court's order. Plaintiff brought suit alleging various tort and constitutional violations related to his real property. The trial court granted summary disposition to all defendants and imposed sanctions upon plaintiff. We reverse the order awarding sanctions.
Plaintiff first argues that the court erred in granting defendants summary disposition. However, plaintiff did not file a claim of appeal from the December 13, 1989, order granting summary disposition within twenty-one days as required by MCR 7.204(A)(1)(a). Plaintiff filed a claim of appeal on January 16, 1990. Nor did plaintiff file a delayed application for leave to appeal that order as provided under MCR 7.205(F)(1). Consequently, the issue is not before us.
Plaintiff further argues that the court erred in imposing sanctions against him. The trial court imposed $500 in sanctions against plaintiff after finding that he abused the court rules by trying to object to the substance of the court's prior decision in his objections to the proposed order, instead of discussing the conformity of the proposed order with the court's decision. We agree that objections under MCR 2.602 are intended to be limited to form. MCR 2.602(B)(2) provides that "[t]he court *651 shall sign the judgment or order when its form is approved by all the parties and if, in the court's determination, it comports with the court's decision." See also Saba v Gray, 111 Mich. App. 304, 310; 314 NW2d 597 (1981). Moreover, we note that parties have an opportunity to move for rehearing or reconsideration under MCR 2.119(F). However, nowhere in the language of MCR 2.602 does it specifically state that objections are limited to form. Moreover, at least one panel of this Court has found that failure to object to the merits of an order under MCR 2.602 waives appellate review of that issue. See Eriksen v Fisher, 166 Mich. App. 439, 451; 421 NW2d 193 (1988). The implication of that holding is that objections under MCR 2.602 are not limited to form. We disagree with that holding. Nevertheless, in view of the language of the court rule and the conflicting decisions by this Court, we believe that even an attorney would have difficulty determining whether objections under MCR 2.602 are limited to form. In this case, plaintiff, a law school graduate but not a licensed attorney, was appearing in propria persona. Accordingly, we find that the trial court clearly erred in finding that plaintiff abused the court rules and in imposing the sanctions. Contel Systems Corp v Gores, 183 Mich. App. 706, 711; 455 NW2d 398 (1990).
Reversed.
NOTES
[*]  Former Court of Appeals judge, sitting on the Court of Appeals by assignment.